Citation Nr: 1343492	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  07-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2008, the Board denied the claim for entitlement to an initial increased rating for degenerative joint disease of the left knee.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In October 2009, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the October 2008 decision that denied an increased rating for the Veteran's left knee disability be vacated and remanded.  The appeal was returned to the Board and in April 2010 was remanded for further development.

The appeal returned to the Board in March 2012 and an increased initial rating of 20 percent was awarded for degenerative joint disease of the left knee based on limitation of extension.  The Veteran appealed the denial of a rating in excess of 20 percent for the left knee disability to the Court.  In a May 2013 memorandum decision, the Court vacated and remanded the portion of the Board's March 2012 decision that addressed the proper initial rating for degenerative joint disease of the left knee.  This issue has again returned to the Board for adjudication.  


FINDINGS OF FACT

1.  During the period prior to January 8, 2008, the Veteran's left knee degenerative joint disease manifested limitation of extension that most nearly approximated 15 degrees and limitation of flexion to 90 degrees without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

2.  During the period beginning January 8, 2008, the Veteran's left knee degenerative joint disease manifests limitation of extension that most nearly approximates 20 degrees and limitation of flexion to 90 degrees without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula. 

CONCLUSIONS OF LAW

1.  During the period prior to January 8, 2008, the schedular criteria for an initial rating of 20 percent, but not higher, for left knee degenerative joint disease based on limitation of extension are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-62 (2013).

2.  During the period beginning January 8, 2008, the schedular criteria for a rating of 30 percent, but not higher, for left knee degenerative joint disease based on limitation of extension are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-62.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left knee degenerative joint disease with internal derangement was granted in the January 2007 rating decision on appeal with a 10 percent evaluation assigned effective July 15, 2004.  Although a separate 10 percent evaluation for left knee laxity was also assigned effective July 15, 2004, this aspect of the disability is not before the Board.  The Veteran contends that an increased initial evaluation is warranted for left knee arthritis as he experiences severe pain and limitation of motion of the left knee that impacts his ability to work as a rancher. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's degenerative joint disease of the left knee is currently rated as 10 percent disabling under Diagnostic Code 5261 pertaining to limitation of extension of the leg.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent evaluation is warranted for extension limited to 10 degrees and a 20 percent evaluation is assigned when extension is limited to 15 degrees.  A 30 percent evaluation is warranted for extension limited to 20 degrees and a 40 percent evaluation is assigned for extension limited to 30 degrees.  A maximum 50 percent evaluation is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

After review of the evidence the Board finds that the Veteran's limitation of extension of the left knee most nearly approximates 15 degrees and an increased 20 percent evaluation for the period prior to January 8, 2008.  The Veteran demonstrated limited extension throughout this period and upon VA examination in December 2006, he manifested extension that was limited to 15 degrees.  There was no additional loss of motion beyond 15 degrees during repetitive testing or due to pain.  A private physician who examined the Veteran's left knee in July 2005 also found that the Veteran lacked complete extension, but did not provide the actual range of motion measurements observed during the examination.  The private physician did, however, characterize the Veteran's left knee disability as significant.  Although other range of motion tests completed during the period prior to January 10, 2008 demonstrated extension that was limited to only 5 or 10 degrees, in light of the severe degenerative changes noted on X-rays and the private doctor's finding of a significant disability, the Board finds that the Veteran's limitation of extension most nearly approximates 15 degrees prior to January 8, 2008.  

For the period beginning January 8, 2008, the Board finds that an increased 30 percent evaluation is appropriate based on limitation of extension.  The Veteran's left knee extension stopped at 20 degrees during a January 2008 Social Security Administration (SSA) examination.  Similarly, extension of the left knee was tender at 20 degrees during an April 2011 VA examination.  With consideration of functional factors, including the point at which the Veteran experienced pain during range of motion testing, the Board finds that left leg extension most nearly approximated 20 degrees during the period beginning January 10, 2008.  An increased 30 percent rating is therefore warranted under Diagnostic Code 5261.

The medical evidence also establishes that the Veteran has experienced limitation of flexion of the left knee throughout the entire claims period.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, the Veteran does not meet the requirements for even a noncompensable rating under Diagnostic Code 5260 for limitation of flexion of either knee.  Diagnostic Code 5260, pertaining to limitation of flexion of the leg, provides for a noncompensable evaluation when flexion is limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
The Veteran's most severe limitation of flexion was measured at the November 2011 VA examination when flexion was limited to 90 degrees.  With respect to functional factors, the November 2011 VA examiner reported that the Veteran began to experience right knee pain at 90 degrees and there was no additional loss of motion with repetitive use.  Therefore, even with consideration of functional factors, the Veteran has not manifested limitation of flexion that is compensable under Diagnostic Code 5260 and a separate rating for limitation of flexion is not warranted at any time during the claims period.

As noted above, the Veteran is also in receipt of a separate 10 percent rating for laxity of the knee.  Although this manifestation of the disability is not before the Board, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Diagnostic Code 5003, pertaining to arthritis, provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Coda 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The Veteran is already in receipt of 20 percent and 30 percent evaluations based on limitation of extension.  However, as noted above, his left knee also manifests limitation of flexion that is noncompensable, and degenerative joint disease of the knee has been confirmed by X-ray throughout the claims period.  Therefore, a separate 10 percent rating under Diagnostic Code 5003 for noncompensable limitation of flexion is for consideration.  However, a note following the diagnostic code specifies that a separate rating for arthritis is not to be combined with other ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note(1) (2013).  Furthermore, the Veteran does not meet the criteria for even a zero percent rating under Diagnostic Code 5260 for limitation of flexion.  The assignment of a separate rating for noncompensable limitation of flexion under Diagnostic Code 5003 is therefore precluded.

The Board has also considered whether increased ratings are possible under the other criteria for rating the knee and leg.  The Veteran is currently in receipt of staged 20 and 30 percent ratings for limitation of extension.  Thus, Diagnostic Code 5258 is not for application as it only provides a maximum 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's left knee disability has not manifested the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher ratings other than that granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left knee disability.  The Veteran's left knee degenerative joint disease manifests pain and limitation of motion.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection for degenerative joint disease of the left knee.  The claim for service connection is now substantiated and the filing of a notice of disagreement (NOD) as to the January 2007 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2007 SOC under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in response to his claim for an increased rating, most recently in November 2011.  VA has also obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  

The Veteran contends that the most recent November 2011 VA examination, is not adequate for rating purposes as it was not performed during a flare-up of his left knee symptoms.  The Board disagrees and finds that the November 2011 VA examination is adequate.  The examination report includes a discussion of the Veteran's flare-ups, including how they are precipitated; in this case, based on the Veteran's use of his knee such as climbing on a horse or climbing into a tractor.  Thus, the Veteran's flare-ups of symptoms are related to certain uses of the knee and are not a regularly occurring event that is capable of prediction to allow for the scheduling of a VA examination.  Furthermore, the November 2011 VA examination report also includes measurements of the Veteran's left knee range of motion following repetitive testing and with consideration of the point at which pain begins.  Such functional factors were directly addressed and considered by the Board in the analysis above in accordance with the Court's decisions in DeLuca v. Brown, 8 Vet. App. 202 (1995),  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) and 38 C.F.R. § 4.59.  Finally, there is no indication in the record that flare-ups of the Veteran's left knee arthritis impair his earning capacity to a greater degree than during an inactive stage of symptoms.  See Voerth v. West, 13 Vet. App 117, 122-123 (1999).  Therefore, the November 2011 VA examination is adequate for rating purposes and remanding the appeal for the scheduling of a VA examination during a flare-up of left knee symptoms is both impractical and not necessary.  Id at 123 ("the practical aspects of scheduling a medical examination within [a] short time period" are relevant to determining whether an examination must be conducted during an active phase).  

The Board also finds that VA has complied with the April 2010 remand orders of the Board.  In response to the Board's remand, the Veteran's current records from the Grand Island VAMC were added to the record and he was provided VA examinations in April 2011 and November 2011 addressing the severity of his service-connected left knee arthritis.  In addition, the Veteran was contacted by letters in September 2010 and November 2010 and asked to identify and VA and non-VA treatment he had undergone for his left knee disability.  The Veteran responded in January 2011 with a medical release form that only identified his VA health care providers.  Records from the treating VA facilities are included in the claims file.  The case was then readjudicated in November 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  






ORDER

Entitlement to an initial 20 percent rating, but not higher, for left knee degenerative joint disease based on limitation of extension is granted for the period prior to January 8, 2008.

Entitlement to a 30 percent rating, but not higher, for left knee degenerative joint disease based on limitation of extension is granted for the period beginning to January 8, 2008.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


